Montgomery, J.
This was an action on three promis-
sory notes, of $150 each, made by defendant to D. D. Erwin, May 27, 1893. The defense was failure of consideration, and that the defendant was induced to make the notes by means of a fraud of plaintiff. The defendant held title to certain lands in Muskegon of great value, the lands with the improvements being valued at $200,000. It appears that one Louis P. Baddeaux was the patentee to *487these lands, and, prior to 1842, gave a mortgage to one Amos Eoberts. In June, 1842, an appraisement was made, and the mortgagee elected" to take the lands. Whatever title the mortgagee obtained by these proceedings was, as to an undivided one-fourth, subsequently vested in Nelson C. Walton. Thereafter this title was apparently vested in defendant through a conveyance •made by George W. Walton, as attorney in fact of Nelson C. Walton, under a purported power of attorney, placed of record. The defendant also held the Baddeaux title. In 1890 Nelson C. Walton placed of record a declaration that the purported power of attorney to George W. Walton was a forgery. The consideration for the notes in suit was a quitclaim deed of the Walton title, so called, to defendant. Defendant contended that the notes were given upon the understanding by him that, if the power of attorney was in fact a forgery, Nelson C. Walton actually had a one-fourth interest in the fee, and claimed that Mr. Erwin, as the agent of Walton, so represented, whereas, in fact, he had no title, even though the power of attorney was a forgery.
Defendant admitted, on the stand, that he did not believe that the power of attorney was a forgery, but stated that he did not know whether it was or not, and preferred to pay this sum rather than take his chances, but that this action was based upon the supposition that, if the power of attorney was shown to be a forgery, Nelson O. Walton had title to an undivided one-fourth. If this was his belief, and it was induced by plaintiff’s agent, it would constitute a defense; and the circuit judge so held, and submitted the case to the jury on that theory. But the defendant contends that the evidence upon this question was all one way, and that the circuit judge should have directed a verdict. We are unable to adopt this view. The plaintiff’s testimony tended to show that no representations were made by plaintiff’s agent when the deed was made, and that the defendant claimed that the Wal*488ton claim appeared upon Ms abstract, and that he wanted to clear it off. It is^true that defendant testified that, some two years before this, Mr. Erwin, on the occasion of a meeting of owners of property at his law office, had stated that, if the power of attorney was a forgery, Nelson C. Walton had a one-fourth interest in the lands; but Mr. Erwin testified that this was before the claim was taken into the office of Smith, Nims, Hoyt & Erwin, and it was a question for the jury as to whether defendant knew what he was buying.
It was not strictly correct to say that the Walton claim was entirely without appearance of validity. The foreclosure proceeding was not, indeed, complete, but perhaps not so entirely irregular as to be incapable of being supple mented by parol proof. The foreclosure was in 1842, and under sections 3 and 6 of Act No. 88 of the Laws of 1842 The proceedmgs under this statute are a curiosity at this day, and it is unnecessary to decide either whether the proceedings were regular or whether the act in question was constitutional. It is enough that the conveyance was a cloud on defendant’s title, and that, if he bought his peace against this claim, without fraud or deception on the part of the plaintiff or his agent, he cannot repudiate his bargain, although not a good one. If the rule were otherwise, there would never be a settlement of a disputed claim which could not be avoided later by showing that the party paying the consideration would, in a trial at law, have had the best of the dispute. The law favors compromises of such disputes as to title, as well as of all controversies.
The circuit judge charged the jury as follows:
“If Mr. Erwin made a statement to Mr. Mason, in substance, that this party claimed title, and that he would convey that title to him for $450, and did assume to do that, and gave him that deed with that in view, and Mr. Mason supposed he was getting a title or an interest in these lands, and that title absolutely failed, why your verdict will be for the defendant.”
*489This'was a fair statement of the law applied to the case.
We think it was competent to show by Mr. Erwin that no representation was made by him as to the nature of the Walton title at the time the deed was given. If the defendant, with the abs tract in his possession, saw fit to negotiate for the Walton title, he could restore himself to his former position by showing that he was deceived by some act of plaintiff or his agent; and it was competent to show that Mr. Erwin, who negotiated the sale of the Walton title, practiced no deceit.
The judgment is affirmed.
Grant, Hooker, and Moore, JJ., concurred. Long, C. J., did not sit.